DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Amendment

	Applicant’s amendment to the claims, filed on 06/16/2021, is acknowledged.  Entry of amendments are accepted and made of record.

Response to Arguments/remarks
	
	Applicant’s arguments, see pg. 12, with respect to the rejection of claim(s) 65 under 35 U.S.C. §112 (b), as being indefinite, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.

	Applicant’s arguments, see pp. 12 - 19,  with respect to the rejection of claim(s) 1 – 12, 14 – 22, 45 – 53, 56 – 62 and 66 under 35 U.S.C. §103, have been fully considered and are persuasive.  

Claims 1 - 68 are pending in the instant application.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 62 – 63 and 65 - 66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 62 recites the limitation “the segment of the second metal layer structure over the first metal layer structure, the second metal layer structure, and a portion of the first photosensitive material between the first metal layer structure and the second metal layer structure” in lines 16 – 19.  The limitation is indefinite in that it is unclear how the segment of the second metal layer structure can also be over the second metal layer structure.
The limitation is interpreted as “the segment of the second metal layer structure over the first segment of the first metal layer structure, the second segment of the first metal layer structure, and a portion of the first photosensitive material between the first 
Appropriate correction is required.

Claim 63 is rejected as being dependent upon rejected independent base claim 62.

Claim 65 recites the limitation "the first segment of the second metal layer structure" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  There is no disclosure of a first segment of the second metal layer structure disclosed in dependent claim 65 or independent base claim 62.  Independent base claim 62 discloses a segment of the second metal layer structure in line 14.
The limitation is interpreted as “the segment of the second metal layer structure”.
Appropriate correction required.

Claim 66 recites the limitation "a width of the first segment of the second metal layer structure is less than a width of the second segment of the second metal layer structure" in lines 2 - 3.  The limitation is indefinite in that it is not clear how the second segment of the second metal layer; which is disclosed  in intervening dependent claim 65 as being disposed on the third bond pad, this instant a single bond pad, can be larger than the first segment of the second metal layer; which is disclosed in the intervening dependent claim 65 as being on the first segment of the first metal layer 
The limitation is interpreted as “a width of the first segment of the second metal layer structure is greater than a width of the second segment of the second metal layer structure”.
Appropriate correction is required.

Allowable Subject Matter

Claims 1 – 2, 4 – 19, 21 – 22, 45 – 53, 55 – 61 and 67 – 68 are allowed.

Claims 62 – 63 and 65 - 66 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is an examiner's statement of reasons for the indication of allowable subject matter: 
The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to disclose or suggest the claimed invention having: 
a semiconductor packaging structure, comprising: 
a die comprising a bond pad on a die surface;

a segment of a second metal layer structure on the segment of the first metal layer structure and over a portion of the first photosensitive material, the segment of the second metal layer structure electrically coupled to the segment of the first metal layer structure, the segment of the second metal layer structure having a second width in the direction parallel to the die surface and a second thickness in the direction perpendicular to the die surface, wherein the second width of the segment of the second metal layer structure is greater than the first width of the segment of the first metal layer structure and the second thickness of the segment of the second metal layer structure is greater than the first thickness of the segment of the first metal layer structure, the second metal layer structure comprising a second metal layer and a second seed layer between the second metal layer and the first metal layer as recited in claim 1; further,
a semiconductor packaging structure, comprising:
a die comprising a bond pad;
a first metal layer structure on the die, the first metal layer structure comprising a first metal layer, the first metal layer electrically coupled to the bond pad; 

and 
a plate layer having a first plate surface and a second plate layer surface opposite the first plate surface, the first plate surface on the second metal layer structure, wherein the second plate layer surface is adapted to be attached electrically and physically couple the semiconductor packaging structure to a printed circuit board (PCB)
as recited in claim 48; and further,
a semiconductor packaging structure, comprising:
a die comprising a bond pad on a side of the die;
a first metal layer structure on the die, the first metal layer structure comprising a first metal layer, the first metal layer electrically coupled to the bond pad;
a second metal layer structure over the first metal layer structure and over a portion of the first photosensitive material, the second metal layer structure electrically coupled to the first metal layer structure, the second metal layer structure having a first thickness;
and 
a plate layer formed on the second metal layer structure, the plate layer electrically coupled to the second metal layer structure, the plate layer extending above a top surface of the second photosensitive material, wherein the bond pad 
as recited in claim 57; and further,
a semiconductor packaging structure, comprising: 
a die comprising a first bond pad and a second bond pad;
a first metal layer structure on the die, the first metal layer structure comprising:
a first segment of the first metal layer structure, the first segment of the first metal layer structure on the first bond pad; and
a second segment of the first metal layer structure, the second segment of the first metal layer structure on the second bond pad;
a second metal layer structure on the first segment of the first metal layer structure, on the second segment of the first metal layer structure, and on a portion of the first photosensitive material, the second metal layer structure comprising a segment, the segment of the second metal layer structure electrically coupling the first segment of the first metal layer structure and the second segment of the first metal layer structure, the segment of the second metal layer structure over the first segment of the first metal layer structure, the second segment of the first metal layer structure, and a portion of the first photosensitive material between the first segment of the first metal layer structure and the second segment of the first metal layer structure
as recited in claim 62.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITA B RHODES whose telephone number is (571)272-6269.  The examiner can normally be reached on M - TH 7:30 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/J. B. R./
Examiner, Art Unit 2818


/STEVEN H LOKE/Supervisory Patent Examiner, Art Unit 2818